DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, line 17, it is not clear if the Applicant intended to use the word “within” or “with”.  The Applicant is request to review all instances of “within” in the claim set.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system comprising processing and memory circuitry configured to inspecting a semiconductor specimen comprising the steps of: obtaining a first image of an inspection area and a group of reference images corresponding to a group of candidate reference units; obtaining a second image that is aligned with the first image; for each given pixel of the first image, determine location of one or more reference pixels; select, from the group of candidate reference units, one or more specific reference units that are required for inspecting the inspection area; and, use one or more reference images corresponding to selected reference units to inspect the first image to provide an inspection result of the inspection area. This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., obtaining a first image of an inspection area and a group of reference images; obtaining a second image that is aligned with the first image; determining location of one or more reference pixels; selecting one or more specific reference units; and, using one or more reference images corresponding to selected reference units to inspect the first image, which, under the broadest reasonable interpretation (BRI), falls within the “mental processes” grouping of abstract ideas.

Claim Analysis:

Interpretation of claims 1, 14 and 20: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed system/method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed system/method, i.e., the system/method for obtaining first and second images and a group of reference images; determining location of one or more reference pixels; selecting one or more specific reference units; and, using one or more reference images corresponding to selected reference units to inspect the first image.


Step 1: Claims 1, 14 and 20 recite obtaining first and second images and a group of reference images; determining location of one or more reference pixels; selecting one or more specific reference units; and, using one or more reference images corresponding to selected reference units to inspect the first image. Thus, the claim is to a system (algorithm, software, abstract idea, etc.) and a method which is a process for using the system, which falls within one of the statutory categories of invention. MPEP 2106.03.

Step 2A: Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because obtaining first and second images and a group of reference images; determining location of one or more reference pixels; selecting one or more specific reference units; and, using one or more reference images corresponding to selected reference units to inspect the first image, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.


Claims 2-13 and 15-19 are directed to obtaining first and second images and a group of reference images; determining location of one or more reference pixels; selecting one or more specific reference units; and, using one or more reference images corresponding to selected reference units to inspect the first image. Thus, the claim is to a system (algorithm, software, abstract idea, etc.) and a method which is a process for using the system, which under BRI, falls within one of the statutory categories of invention. MPEP 2106.03.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then under BRI, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the limitations of claims 2-13 and 15-19 are related to further describing how the images are obtained, characteristics and information about different regions of the inspection area and about the algorithms used. The processor and the memory circuitry of the inspection computer are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of acquiring images or data and other information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements (computer system comprising processor and memory circuitry) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory circuitry, how the images are obtained, characteristics and information about different regions of the inspection area, the algorithms used and computing steps amounts to no more than mere instructions to apply the exception using a generic computer and related components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. 

Claims 1-20 do not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-20 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 1-20 are not patent eligible.

Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 101 as detailed above.  However, claims 1-20 may be allowable if the above rejection is overcome by incorporating tangible components such as a camera that images an inspection area, a light source that illuminates the surface of semiconductor specimen, detector/camera that captures the image of reflected light, etc., (if all claimed elements have support in the specification and are shown with Figures in the drawings). Claims 1-20 may be allowable because prior art of record does not teach of several limitations claimed in claims 1-20.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886